DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/Arguments
This Office Action is in response to the communications for the present US application number 16/405,020 last filed on June 08th, 2022.
Claims 1, 8, and 19 were amended.
Claims 2, 9, 15-18, and 20 were previously cancelled.
Claims 1, 3-8, 10-14, 19, 21-26 remain pending and have been examined, directed to Method for Assigning Identifiers to Switches in Stack, Optical Cable, and Related Device.

Upon further review of the latest claim amendments along with the applicant’s representative’s response, the examiner reviewed the filed Specifications and found inconsistent and unsupported claimed language with the latest submissions.  The newly added claim language directed to 1) having pre-stored terminal identifiers is not found in the filed Specifications, and 2) nor is there any teachings/discussions of storing those “pre-stored” terminal identifiers within a switch.  All sections that teach/discuss about “storing” any terminal identifiers appears to suggest that those identifiers are found within the storage module at the ends of an optical cable, not in the switch.  The representative’s arguments did not help clarify this issue as no supporting sections were cited for this claimed feature.
As far as the representative arguing about Lin’s disclosure regarding setting port values, the examiner would respectfully disagree and contend that besides Fig. 5, Lin also discloses with respect to Figs. 1, 2, and 4 about a master switch within a stacking system can detect and store the port information of each port, all of which is besides setting new values to each port, such as setting them all to a same value.  As for Fig. 8, step 810 was mentioned as an example of sequentially incrementing the identifier values, going along a direction, which is the same as what is being claimed in latter steps.  This is separate from determining/identifying and comparing to see if the terminal identifier were all set to a same value.  Therefore, the examiner remains unpersuaded at this time.
Independent claims 1, 8, and 19 were all similarly amended and thus were similarly rejected under the same rationale.
Dependent claims were not specifically further argued at this time.
Applicant's arguments were considered but they were not found persuasive.  See the following claim rejections for further clarifications with added emphasis on the points previously disclosed.  

Information Disclosure Statement
The information disclosure statement submitted on May 18th, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 8, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
More specifically, the newly amended claimed feature, describes terminal identifiers being pre-stored within a switch does not appear to be clearly described in the filed Specifications.  There is no language about pre-storing anything.  All variations of “storing” or “stored” terminal identifiers were found within the storage module at the ends of an optical cable, not in a switch.  Any further determining and identifying is dealing with checking the storage modules at the ends of the optical cable and not dealing with a switch.  Also, there is no corresponding “comparator” component mentioned in the Specifications, to carry out such a comparing step of comparing pre-stored values with some pre-defined value.  Please review and clarify accordingly.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  More specifically, the newly amended claim language regarding pre-storing terminal identifiers in a switch is confusing because it’s not clear if this concept was intentional or not.  The examiner is going with the previous interpretations, which also appears to be what the filed Specifications describes, as all instances of storing terminal identifiers, are with respect to storing (not pre-storing) them in the optical module(s) that are situated at the ends of an optical cable.  Please review and clarify accordingly. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-14, 19, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2015/0288567 A1 to Lin et al. (“Lin”) in view of U.S. Patent Publication No. US 2013/0343764 A1 to Coffey et al. (“Coffey”).

As to claim 1, Lin discloses a method implemented by a first switch, the method comprising:
detecting a plurality of terminal identifiers stored in a plurality of optical modules (Lin discloses of identifiers stored in the optical modules, see below), wherein the terminal identifiers are pre-stored in the first switch before an initial startup of the first switch (Examiner’s Note: See the corresponding 35 U.S.C. § 112 issue with this conceptual phrase.  Because the claimed concept does not appear to be fully supported, the examiner is interpreting the idea as the terminal identifiers to be already stored within an optical module at the end of an optical cable (and not the switch), and those terminal identifiers (pre-) stored in the modules would be determined/identified by the system, and then reassigned a new identifier when some particular condition(s) gets met.  
Therefore, with that interpretation and understanding in mind, 1) if the intent was to have the terminal identifiers stored within the switch, then Lin’s disclosure still applies as Lin discloses of stackable switches that can track the port information of each of the ports in a stackable switch, as previously established (e.g., Lin: Figs. 2-4 that illustrate port information that is recorded and/or can be probed/discovered, which means that information was pre-stored) and 2) if the intent was to have the terminal identifiers stored within the modules at each end of an optical cable, then Lin in view Coffey’s teachings would also suggest of this concept since Coffey more expressly focuses on the optical cable with the modules with storing capabilities and can store some value or terminal identifier beforehand, which can then be determined/identified by the system/stack once that cable end gets plugged into a port/stack port), wherein each of the optical modules connects to one of a plurality of stack ports of the first switch, and wherein each of the optical modules is located at a first end of an optical cable (Examiner’s Note: Again, there are two separate entities here: 1) an optical cable with a module at one end of the cable and 2) a first switch that is performing this detecting step of identifying terminal identifiers stored within an optical module that is at one end of the optical cable that is plugged into a stack port.
With that interpretation and understanding in mind, Lin discloses of an overall system that includes multiple stackable switches (or devices) that can identify and track the port information regarding the stack ports that are connected to each of the devices/switches within the system.  Each stacking port’s status can be identified and propagated to each of the other stacked switches in this system (e.g., Lin: Figs. 1, 2, 5-8, and ¶¶ 48-51 and 63-64).
While Lin does not expressly further disclose of the optical cable that has the optical storage module(s) at each end, Coffey more expressly discloses and provides that aspect, with regards to an optical fiber cable, with a module at each end of the cable, where the module has storing capabilities at either end (128 and 132), to store data information including any identifiers that would identify that terminal end, such as any active optical module (AOM) information/identifiers or physical layer information (PLI) or media information (e.g., ¶¶ 39, 48, and 32).  These are all examples of identifiers that can all uniquely identify the particular cable or terminal end and where it connects to a specific port within a switch (e.g., Coffey: ¶¶ 39, 45-46, 51-54, 56-57, 68-70, and Figures 1-3)); 
comparing the terminal identifiers to a pre-defined specified value (see below when the following “assigning” step already incorporates this decision process of comparing the values to make sure the identifiers are equal to a “pre-defined specified value”.  The previous interpretation already takes all of this into consideration, when all of the values can be set to null/empty/0 , and then triggering the reassignment in a given direction and thus automating or simplifying the startup process); and
assigning, when all values of the terminal identifiers are a same value and when the same value is the pre-defined specified value, different switch identifiers to N stackable switches along a selected direction from two possible directions (Lin’s Figs. 5-8 for example covers the concept of going through all the stacked switches and initializing the connection entries of the ports, going through each of them, across all the stacked switches’ ports, and they can all be set to the same value starting out (e.g., null or empty or 0).  The contents and records are all tracked and if there’s any update, it would be captured and reflected in the iterative process.  In Fig. 8, step 810 teaches/suggests that in tracking the connected stack ports, from the plugged in cables, each port is identified, and new values can be incrementally assigned.  The direction is again either up/down or left/right as Lin discloses of multiple possible topologies (e.g., Lin: ¶¶ 29, 36, 48-51, and 63-64),
wherein the two possible directions are opposed to each other (once again, based upon Lin’s disclosure of the possible configurations, either up/down or left/right are both possibilities with opposing directions, e.g., Lin: ¶ 29),
wherein the selected direction is from the first switch to a second switch connected to the first stack ports (the iterations are going in a loop in a chosen direction, going from one port of a first stack switch to another port of a second stack switch, e.g., Lin: Figs 1, 2, and 5), and
wherein N is greater than or equal to 2 (Lin discloses of 1 through M number of stackable switches, which is 2 or more, e.g., Lin: Figs. 1 and 2).
Once again, based upon Coffey’s teachings regarding the distinct optical cable, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, to combine and incorporate Coffey’s teachings of the optical cables within Lin’s overall system and teachings.  One of ordinary skill in the art would have been motivated to combine the teachings because when combined and incorporated within Lin’s overall system, the modules at each end of the cables can be used to store any data, whether it is the AOM/PLI/media information or port information or other types of data contents used within Lin’s systems.  And therefore, the stacked switches can detect the data that is stored within the plugged in optical cable that connects between at least two of the stacked switches (i.e., 100(1) to 100(M) or 200(1) to 200(M), etc.). 

As to claim 3, Lin in view of Coffey further discloses the method of claim 1, wherein the one of the plurality of stack ports is a non-dedicated stack port (Lin discloses of non-dedicated stack ports in the sense they can all be initialized and start out null or empty), and wherein the optical cable is a stack cable (Coffey’s teachings would provide/supply the optical cable that can be used within stacked switches).
See the previously stated reasons for combining Coffey’s teachings within Lin’s overall system and teachings).

As to claim 4, Lin in view of Coffey further discloses the method of claim 1, wherein a first optical module of the optical modules is located at a second end of the optical cable, wherein the second end is opposite the first end, wherein the first optical module stores no terminal identifier (Following claim 1, from the first limitation, “each of the optical modules is located at a first end of an optical cable” and now a “first optical module” is identified as the second end of the optical cable, which is the other opposite end to the first end of the optical cable that also has an optical module, and wherein that end doesn’t have a unique label at the moment.  
With that in mind, while Lin does not expressly disclose of the optical cable itself, Correy more expressly discloses of the optical cable that has storage modules at each end of the cable. And Coffey discloses of at least one example wherein data is not stored within the storage module, at the end of the cable (¶ 38).  This would suffice or from Lin’s teachings, if the other end is connected to a port that has no stored data yet. Either way, would read upon this limitation feature.
See the previously stated reasons for combining Coffey’s teachings within Lin’s overall system and teachings).

As to claim 5, Lin in view of Coffey further discloses the method of claim 1, wherein a first optical module of the optical modules is located at a second end of the optical cable, wherein the second end is opposite the first end, wherein the first optical module stores a first terminal identifier of the terminal identifiers, and wherein a first value of the first terminal identifier is not the pre-defined specified value (Following claim 1 and similar to claim 4, but in this variation, the optical cable from Coffey’s teachings now has some stored terminal or connected port information, which is now not equal to the pre-defined null or empty value.  This would have been obvious as Lin discloses of examples when the system goes through iterating loops to update the connected ports information (e.g., Lin: Figure 8).
See the previously stated reasons for combining Coffey’s teachings within Lin’s overall system and teachings).

As to claim 6, Lin in view of Coffey further discloses the method of claim 1, wherein a position of each of the optical modules in the optical cable is distinguished by a terminal appearance (While Lin does not elaborate on this feature, Coffey more expressly discloses of attribute information (e.g., color, shape, and/or image) that can be used by the system, e.g., Coffey: ¶ 32).
See the previously stated reasons for combining Coffey’s teachings within Lin’s overall system and teachings.

As to claim 7, Lin in view of Coffey further discloses the method of claim 6, wherein the terminal appearance comprises a terminal color, a terminal shape, a terminal pattern, or a terminal character (While Lin does not elaborate on this feature, Coffey more expressly discloses of color, shape, and/or image, e.g., Coffey: ¶ 32).
See the previously stated reasons for combining Coffey’s teachings within Lin’s overall system and teachings.

As to claim 8, see the similar corresponding rejection of claim 1.

As to claims 10-14, see the similar corresponding rejection of claims 3-7 respectively.

As to claim 19, see the similar corresponding rejection of claim 1.
 
As to claim 21, Lin further discloses the first device of claim 19, wherein the one of the plurality of stack ports is dedicated for stacking (Lin discloses of a system made up of stacked switches with stack ports, e.g., Lin: Figs. 1 and 2).

As to claim 22, Lin further discloses the first device of claim 19, wherein the one of the plurality of stack ports is for communicating with other devices in a stack (e.g., Figs. 1 and 2).

As to claim 23, Lin further discloses the first device of claim 22, wherein the stack comprises the N stackable devices behaving as a single device (the system is made up of M number of stacked switches, e.g., Lin: Figs. 1 and 2).

As to claim 24, Lin further discloses the first device of claim 19, wherein the pre-defined specified value is 0 or 1 (e.g., Lin: Fig. 5, step 508 and 510).

As to claim 25, see the similar corresponding rejection of claim 24.

As to claim 26, see the similar corresponding rejection of claim 24.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695. The examiner can normally be reached M-F 9:30-3:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.Y/Examiner, Art Unit 2455   

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455